Citation Nr: 0913620	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-38 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for osteoarthritis of the 
left knee from November 1, 2003?

2.  What evaluation is warranted for osteoarthritis of the 
right knee from November 1, 2003?

3.  What evaluation is warranted for thoracic spondylosis 
from November 1, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for osteoarthritis of the left knee, osteoarthritis of the 
right knee, and thoracic spondylosis and assigned each a 
10 percent evaluation, effective November 1, 2003.  

In October 2008, the Board remanded all three issues for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Osteoarthritis of the left knee is not manifested by 
either a compensable limitation of flexion, compensable 
limitation of extension, recurrent subluxation, or lateral 
instability.  

2.  Osteoarthritis of the right knee is not manifested by 
either a compensable limitation of flexion, compensable 
limitation of extension, recurrent subluxation, or lateral 
instability.  

3.  Thoracic spondylosis is not manifested by forward flexion 
of the thoracolumbar spine less than 61 degrees; by a 
combined range of motion of the thoracolumbar spine less than 
121 degrees, or by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent at any time since November 1, 2003, for 
osteoarthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  The criteria for an initial evaluation in excess of 
10 percent at any time since November 1, 2003, for 
osteoarthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.

3.  The criteria for an initial evaluation in excess of 
10 percent at any time since November 1, 2003, for thoracic 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and, as warranted by law, affording VA examinations.  
The Board remanded the claims for more current clinical 
findings to assess the level of severity of the service-
connected disabilities.  Those examinations were completed in 
January 2009.  In the March 2009 informal hearing 
presentation, the Veteran's representative argued that the 
examinations were essentially inadequate and that the claims 
should be remanded for new examinations because the examiner 
failed to address certain remand instructions.  Specifically, 
he argues that the examiner failed to provide an opinion as 
to the degree of the Veteran's service-connected disabilities 
and the impact of these disabilities on his lifestyle.  The 
representative also argues that the examiner failed to 
"identify and completely describe any other current 
symptomatology, including functional loss due to more or less 
movement, excess fatigability . . . ."  

While the examination report did not address those specific 
issues, the examination tested the Veteran's range of knee 
and thoracolumbar motion, and it addressed whether there was 
evidence of pain with motion, whether there was evidence of 
pain following repetitive motion, and if there were 
additional limitations after repetitive motion.  These 
clinical findings are enough to evaluate the severity of the 
Veteran's service-connected disabilities.  Although the 
Secretary is required to comply with remand orders, it is 
substantial compliance, not absolute compliance, that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
Board finds that the examination substantially complied with 
the remand instructions, and is more than adequate to fairly 
and justly decide these claims.  Hence, another remand is not 
in order.

The Veteran's representative also argued that based upon a 
statement made by the January 2009 examiner, it established 
that the examiner was trying to "discredit" the Veteran.  
The Board disagrees with this assertion.  In evaluating the 
severity of the service-connected disabilities, the Board has 
not taken into account that statement.  That statement 
involves what happened in service-not the post-service level 
of severity of the service-connected disabilities.  Thus, 
this allegation does not establish a basis to remand for new 
examinations.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis

In a December 2003 rating decision VA granted service 
connection for osteoarthritis of the left knee, 
osteoarthritis of the right knee, and thoracic spondylosis 
and assigned each disability a 10 percent evaluation, 
effective November 1, 2003.  The Veteran argues that he 
should be awarded a higher rating for each of the 
disabilities.  As to his knees, he states that he has steady 
pain at all times while climbing and squatting and sounds of 
cracking when he bends his knees.  His job reportedly 
requires knee bending, which affects his performance at work.  
As to his thoracic spine, he states he has constant pain and 
feels pressure on it at all times.  He describes having a 
sharp pain in his back when standing for a long period of 
time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the Francisco rule does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.



Bilateral Knee

The Veteran's service-connected osteoarthritis of the right 
and left knees are evaluated under Diagnostic Code 5003, 
which addresses degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint (including the 
knee) affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Flexion limited to 30 degrees warrants 
a 20 percent evaluation.  Id.

Extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation, and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to initial evaluations in excess of 10 percent 
for osteoarthritis of the left and right knees.  The Board 
will address both knees together in its analysis since the 
symptoms described by medical professionals and the Veteran 
are essentially identical.  

Throughout the appeal, the Veteran's extension has been 
normal, and his limitation of flexion has not been 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  For example, the August 2003 VA examination report 
shows that he had 0 degrees of extension and 140 degrees of 
flexion, bilaterally.  The January 2009 VA examination report 
shows the Veteran had 0 degrees of extension, bilaterally, 
and 130 degrees of flexion on the right and 120 degrees of 
flexion on the left.  Neither knee warrants a compensable 
evaluation under Diagnostic Codes 5260 and 5261 in light of 
the ranges of motion objectively demonstrated.  As a result, 
neither knee warrants separate evaluations for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 09-04.  
Because he does not meet the criteria for a 20 percent 
evaluation under either Diagnostic Code, evaluations in 
excess of 10 percent for each knee are not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

A separate evaluation under Diagnostic Code 5257 is also not 
warranted for either knee.  Both the August 2003 and January 
2009 examiners found no instability, and the Veteran has not 
alleged instability.  Thus, there is no basis for a finding 
of a separate evaluation for instability or subluxation of 
either knee.  See VAOPGCPREC 23-97

The Board has considered the holding in DeLuca and finds that 
the assigned 10 percent evaluations fully compensate the 
Veteran's pain with a noncompensable loss of flexion.  In the 
August 2003 examination report, the examiner noted there was 
no atrophy in the lower extremities and described the range 
of motion as "full without restriction or pain."  The 
examiner added that pain, weakness, lack of endurance, 
fatigue, or incoordination did not impact further on the 
range of motion.  In the January 2009 examination report, the 
examiner stated there were no constitutional symptoms of 
arthritis and that the Veteran did not have limitations on 
walking.  He stated that range of motion for each knee did 
not show objective evidence of pain.  He also found no 
objective evidence of pain following repetitive motion and no 
additional limitations after three repetitions of range of 
motion.  Such findings do not establish a basis to award the 
Veteran evaluations in excess of 10 percent for either knee.

The claim is denied.

Thoracic Spondylosis

The service-connected thoracic spondylosis is evaluated under 
Diagnostic Code 5242.  A general rating formula evaluates 
diseases and injuries of the spine.  These criteria are 
controlling regardless of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  A 20 percent evaluation is 
also warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2):  For VA compensation purposes, normal forward 
thoracolumbar flexion is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for thoracic 
spondylosis.  The August 2003 and January 2009 VA examination 
reports show that the Veteran demonstrated 95  and 90 degrees 
of flexion, respectively, and on each occasion a combined 
range of motion in excess of 120 degrees.  Neither 
examination revealed disability which met the criteria needed 
for a 20 percent evaluation under Diagnostic Code 5242.

There is no evidence that the Veteran had muscle spasm or 
guarding that has resulted in an abnormal gait or abnormal 
spinal contour.  In fact, there is evidence to the contrary.  
In the August 2003 examination report, the examiner noted the 
Veteran had a normal posture and gait and that the paraspinal 
muscles were not in spasm.  X-rays showed mild thoracic 
dextroscoliosis.  In the January 2009 examination report, the 
examiner stated the Veteran had normal posture and gait.  He 
specifically found no muscle spasm.  Thus, the Veteran does 
not meet this criteria to warrant a 20 percent evaluation 
based upon this criteria.

Because the Veteran does not demonstrate objective 
neurological pathology associated with his thoracic spine, 
applying the criteria for evaluating neurological symptoms is 
not warranted.

In considering the holding in DeLuca, the evidence of record 
does not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are beyond that 
contemplated by the current 10 percent evaluation.  See 
August 2003 and January 2009 VA examination reports.  
Moreover, it bears repeating that under the regulation, the 
general rating criteria are controlling regardless of whether 
there are symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.  Both examiners found no atrophy in the 
lumbar spine or in the lower extremities.

The claim is denied.

With respect to all issues the Board considered whether the 
case should be referred for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The Veteran has not required 
any hospitalization for either his thoracic spine disability 
or his knees.  He has not missed work due to these disorders.  
The manifestations of these disorders are consistent with the 
assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from these 
disabilities is in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  
 
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Finally, in view of the denials of entitlement to increased 
initial evaluations, there is no basis upon which to 
predicate assignment of "staged" ratings.  


ORDER

Entitlement to initial evaluations in excess of 10 percent 
since November 1, 2003, for osteoarthritis of the left and 
right knees, and for thoracic spondylosis is denied.

_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


